Citation Nr: 1647243	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-41 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of the reduction of the service-connected degenerative disc disease of the lumbar spine from 20 percent to 10 percent effective July 1, 2016.

2.  Entitlement to an initial disability rating higher than 10 percent prior to May 30, 2011 and higher than 20 percent from May 30, 2011, to June 30, 2016 for service-connected degenerative joint disease of the lumbar spine.

3.  Entitlement to an initial disability rating higher than 20 percent for service-connected radiculopathy of the left lower extremity.

4.  Entitlement to an initial disability rating higher than 20 percent for service-connected radiculopathy of the right lower extremity.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Nashville, Tennessee.

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board previously remanded the claims for entitlement to an initial rating in excess of 10 percent for lumbar disc disease and entitlement to a total disability evaluation based on individual unemployability in May 2011 for further development.

In correspondence received in June 2016, the Veteran submitted a notice of disagreement (NOD) from an April 2016 rating decision that reduced the rating assigned for degenerative disc disease of the lumbar spine from 20 to 10 percent, effective from July 1, 2016.  The Court has held that where the Board finds a NOD has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.  

The issue of the propriety of the reduction of the service-connected degenerative disc disease of the lumbar spine from 20 percent to 10 percent effective July 1, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to May 30, 2011, the Veteran's service-connected degenerative disc disease of the lumbar spine had been manifested by pain; forward flexion that was greater 60 degrees even when considering functional impairment; no evidence of ankylosis or neurological involvement of the lower extremities and no incapacitating episodes due to intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the last 12 months.

2.  For the period from May 30, 2011, to June 30, 2016, the Veteran's service-connected degenerative disc disease of the lumbar spine had been manifested by pain; forward flexion limited to no less than 40 degrees, even when considering functional impairment; no ankylosis or neurological involvement of the lower extremities and no incapacitating episodes due to intervertebral disc syndrome lasting at least 4 weeks.

3.  For the entire appeal period, the Veteran's service-connected disability of radiculopathy of the left lower extremity associated with the lumbar spine has resulted in moderate incomplete paralysis of the sciatic nerve, but no greater.

4.  For the entire appeal period, the Veteran's service-connected disability of radiculopathy of the right lower extremity associated with the lumbar spine has resulted in moderate incomplete paralysis of the sciatic nerve, but no greater.

5.  On January 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for TDIU is requested.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent prior to May 30, 2011 and  higher than 20 percent from May 30, 2011, to June 30, 2016, for service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5237, 5243 (2015).

2.  The criteria for a rating higher than 20 percent for the Veteran's service- connected disability of radiculopathy of left lower extremity as secondary to the service-connected disability of degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5293, 5243, 4.124(a) Diagnostic Code 8520 (2015).

3.  The criteria for a rating higher than 20 percent for the Veteran's service- connected disability of radiculopathy of right lower extremity as secondary to the service-connected disability of degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5293, 5243, 4.124(a) Diagnostic Code 8520 (2015).

4.  The criteria for withdrawal of the TDIU appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal for TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for TDIU and it is dismissed.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See June 2008 and March 2009 VA correspondence and the December 2010 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded an examination in May 2011, which adequately addressed the level of impairment from his degenerative disc disease of the lumbar spine for applicable appeal period.  Additional treatment records were also obtained in accordance with the remand directives.  The Veteran waived his right to have the AOJ review the additional medical evidence first, therefore, the evidence is properly before the Board for consideration at this time.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Lumbar Spine

Procedurally, service connection was granted for degenerative disc disease of the lumbar spine in the August 2008 rating decision and a 10 percent disability rating effective July 28, 2008 was assigned.  The September 2008 rating decision continued the 10 percent disability rating for the lumbar spine.  Thereafter, a January 2015 rating decision increased the disability evaluation from 10 percent to 20 percent effective May 30, 2011.  As previously discussed, the April 2016 rating decision then decreased the disability evaluation from 20 percent to 10 percent effective July 1, 2016.  The rating reduction issue addressed in the remand below.  The 20 percent disability rating effective May 30, 2011 through June 30, 2016 remains on appeal.  

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 
20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
 
A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
 
The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim. Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks during the past 12 months  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

A VA examination was performed in August 2008.  At that time, the Veteran reported having pain in his back.  He described his pain as constant and mild, sharp, radiating to the left leg with occasional tingling in his toes.  He also reported having stiffness in the morning.  The Veteran further reported having incapacitating episodes for two days after receiving steroid injections in his back around October 2007.  Additionally, he had flare-ups with increased activity of unknown frequency and was impaired for approximately one day from his usual activities.  

On examination, the Veteran's curvature of the spine was normal and there was symmetry with normal position of the head.  He had range of motion of 74 degrees of flexion with pain from 65 to 74 degrees and extension was limited to 28 degrees with some pain on range of motion.  Negative Deluca criteria were found and no muscle spasms were appreciated.  Mild tenderness to palpation of the lumbar spine was noted but gait was normal.

A February 2009 VA treatment notation reported intermittent pain in the lower back with associated radiation of pain down the left leg and severe muscle spasm.  The Veteran rated his pain as 10 out of 10 on the pain scale.  No weakness, incontinence or urinary retention was reported.  On examination, no joint swelling, peripheral edema or effusion was noted.  However, tender lumbar paraspinous tenderness and a positive straight leg raise on the left side were found.  A later June 2011 VA treatment record reported the Veteran's pain management in his back.  At that time, the Veteran reported he had a bulging disc at L4-L5 which was causing left lower extremity radiculopathy symptoms.  On examination, the Veteran's muscle strength was normal at x 4 and had a normal range of motion except for mildly positive straight leg raise at about 60 to 80 degrees on the left.  Localized pain symptoms to the left lower back were also noted.  The notation indicated the Veteran's back pain symptoms flared intermittently and he managed with pain medication.

A September 2009 VA treatment notation for treatment of back pain observed the Veteran reported to the clinic without an assistive device and appeared in no apparent distress.  His postural examination was essentially unremarkable.  His trunk range of motion was generally limited to 75 percent with pain on extension more than flexion.  While his muscle strength was not formally tested, it was noted to be within functional limits but with decreased core strength.  Diffuse tenderness with muscle tightness as well.  

A November 2010 VA treatment notation documented occasional flare ups of low back pain.  The Veteran sought aquatic physical therapy and continued to take prescribed medication to manage the pain.  The notation indicated there were no change in bowel or bladder function and no specific radiculopathy symptoms of numbness, tingling or weakness at that time.  His muscle strength was normal x 4 with normal range of motion and negative straight leg raise.  Additionally, no focal muscle spasm was evidence in the lumbar sacral area on examination.

The Veteran testified at a hearing before the Board in December 2010.  He testified that from the time he wakes up in the morning he is in excruciating pain.  Sometimes he was so stiff that he was unable to dress himself, play with his kids or do yard work.  Further, the Veteran testified that he believed his degenerative disc disease warranted a higher rating because he was incapacitated on a day to day basis by missing work and the overall impact the disability has had on his life.  Specifically, he testified to having doctors at the emergency room tell him to take it easy and lay flat numerous times over the last two years.  He described severe pain in his lower back and general stiffness and limited range of motion on a day to day basis.  He also described radiating pain that goes from his stomach, back pelvis area and radiates down his left leg all the way to the back of his calf.  He also experienced testicular pain in the left when he was in an "episode."  The Veteran also testified to having flare ups where his back spasms and locked up.  During a flare up, he was unable to bend forward or backwards.  

A February 2011 VA treatment notation reported the Veteran's low back pain was much better.  He noted he changed his mattress and had a new bed which had helped him sleep better with less back pain and stiffness in the morning.

A May 2011 VA examination reported since the last VA examination, the Veteran has had persistent symptoms of back pain with occasional flare ups of his back "going out".  He reported it made his activities of daily living difficult.  Flare ups were reported every 2 to 4 months, lasting 1 to 2 weeks and were described as severe.  During flare ups, the Veteran is unable to perform basic activities of daily living due to pain and stiffness.  Additionally, 3 to 4 episodes of lumbar back pain with radiculopathy were documented, lasting 5 to 7 days in duration.  No assistance was needed for ambulation and the Veteran reported being able to walk 1 to 3 miles.  Additionally, there was no history of urinary incontinence, nocturia, erectile dysfunction, numbness, leg or foot weakness, falls or unsteadiness but paresthesias were documented.  Guarding, pain with motion and tenderness were all reported.  On examination, the Veteran's flexion was to 40 degrees, extension was to 5 degrees and objective evidence of pain on active range of motion was documented.  Additionally, objective evidence of pain following repetitive motion was found.  Muscle tone was normal and no muscle atrophy was found.  Incapacitating episodes due to interverebral disc syndrome was diagnosed.  

An addendum to the May 2011 VA examination was provided in August 2012.  The addendum opinion indicated the Veteran's duration of incapacitating episodes was 5 to 7 days.  Moreover, the opinion clarified the Veteran's neurologic findings in the lower extremities were secondary to radiculopathy only.  The Veteran does not have a peripheral neuropathy condition.

A November 2011 private treatment record reported the Veteran was seen for low back pain.  He completed epidural steroid injections which he reported had decreased his symptoms.  He reported his pain was 2 out of 10.  

An August 2012 VA addendum opinion to the May 2011 VA examination indicated the Veteran's incapacitating episodes were 5 to 7 days in duration.  His neurologic findings in the lower extremities were secondary to radiculopathy only.  The examiner clarified the Veteran does not have a peripheral neuropathy condition.

A September 2014 private treatment record reported the Veteran had some back pain but it was well controlled with pain medication at that time.  The Veteran's range of motion was active within normal limits with pain in the midline low back, intact sensation, and normal joint stability and alignment.

The most recent VA examination was performed in October 2015.  At the examination, the Veteran reported flare-ups which cause pain and muscle spasms.  The Veteran also described functional loss and impairment in trouble with sitting, standing, walking, lifting, bending and no ability to run.  On examination, the Veteran had abnormal range of motion.  Specifically he had 85 degrees of flexion and 15 degrees of extension.  Moreover, he had 15 degrees of right and left lateral flexion and 25 degrees of right and left lateral rotation.  Pain on examination was noted during range of motion testing but there was no evidence of pain with weight bearing.  Pain was also observed on usage with additional repetitions.  The examiner was unable to say without mere speculation that pain, weakness, fatigability or incoordination significantly limited the functional ability with repeated use over time.  Additionally, the Veteran did not have any guarding or muscle spasms, no muscle atrophy and had normal muscle strength.  There was no evidence of ankylosis and no evidence of other neurologic abnormalities.  However, the examiner did diagnose the Veteran with intervertebral disc syndrome but found the Veteran had not had any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment in the past 12 months.

For the period prior to May 30, 2011, based on the evidence, a higher initial rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  The August 2008 VA examination report shows flexion of the thoracolumbar spine greater than 60 degrees, even with consideration of the effects of painful motion and other factors, as the examiner indicated that limitation of motion was functionally limited to no less than 65 degrees.  Additionally, the VA and private treatment records from this period do not contain any specific range of motion findings that would support the assignment of a higher rating.  A rating in excess of 10 percent is also not warranted as there is no evidence of favorable ankylosis of the entire thoracolumbar spine for the period prior to May 30, 2011. 

Moreover, based on the evidence, a higher initial rating is not warranted for the period from May 30, 2011, to June 30, 2016, under the General Rating Formula for Disease and Injuries of the Spine .  The May 2011 VA examination report shows flexion of 40 degrees with pain on active range of motion.  The September 2014 private treatment record found the Veteran's range of motion was within normal limits with pain.  The most recent examination in October 2015 found 85 degrees of flexion with pain on motion.  There is no evidence of favorable ankylosis of the entire thoracolumbar spine or flexion of the thoracolumbar spine limited to 30 degrees of less to warrant a rating of 40 percent for the period beginning on May 30, 2011.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of flare-ups of the low back which cause back spasms and tightness, a general stiffness and limited range of motion on a day to day basis.  The record reflects flare-ups reported every 2 to 4 months, lasting 1 to 2 weeks and described as severe.  Additionally, the Veteran has reported functional limitations which have impacted his life.  Such limitations included an ability to dress himself, play with his kids or do yard work and house chores.  However, for the entire period on appeal, the Veteran's muscle strength has been reported as normal and there was no evidence of muscle atrophy.  Additionally, no examiner found additional functional limitations aside from less movement than normal.  While the Board acknowledges the Veteran's flare-ups and reports of pain, the pain and limitations with activities of daily living described by the Veteran are contemplated by the rating criteria for the Veteran's degenerative disc disease of the lumbar spine.  Therefore, the evidence does not support objective findings of functional loss beyond that for which he is being compensated.  

Overall, the Board finds the Veteran's degenerative disc disease does not cause functional loss beyond that for which the Veteran is being compensated during any part of the appeal period.  As such, no additional compensation due to functional loss is warranted.

Additionally, for the either period on appeal, there is no evidence of neurologic abnormalities such as urinary incontinence, nocturia, erectile dysfunction to warrant a separate rating under Diagnostic Code 5235.

The Board also notes that while the record reflects a diagnosis of intervertebral disc syndrome, considering the claim under the Formula for Rating IVDS Based on Incapacitating Episodes, DC 5243, does not result in a higher evaluation for either period on appeal.  A 20 percent disability rating under the Formula for Rating IVDS requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  The most favorable medical evidence of record indicates the Veteran had incapacitating episodes lasting from 5 to 7 days.  However, more recently, the October 2015 examiner found the Veteran had not had any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment in the past 12 months.  As such, there is no evidence for the entire period on appear that the Veteran's total duration of incapacitating episodes was either two or four weeks out of the past 12 months.  As such, the Veteran's back disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.

Bilateral Neuropathy

In the November 2015 rating decision, the Veteran's radiculopathy was considered and rated as 20 percent disabling under Diagnostic Code 8520 effective February 20, 2009.


Under 38 C.F.R. § 4.124a , Diagnostic Code 8520, which pertains to sciatic nerve evaluations, in pertinent part, assigns ratings as follows:

Paralysis of:

Complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost..................80

Incomplete:

Severe, with marked muscular atrophy....................................................60

Moderately severe....................................................40

Moderate................................................20

Mild......................................................10

A February 2009 VA treatment notation assessed the Veteran with lumbar radiculopathy and muscle spasms.  Radiating discomfort with chronic back pain was reported in an April 2009 VA treatment notation.  Thereafter, a September 2009 treatment notation reported significant pain radiating down the Veteran's right leg, with leg weakness.  Although the treatment notation reported the leg pain and numbness was "doing better", a neurosurgical evaluation was discussed.  

At the May 2011 VA examination, the Veteran reported daily severe dull aching pain with occasional sharp stabbing lasting for months and radiating.  The pain was located in the left more than the right lower extremity in L5/S1 distribution.  

An October 2011 private treatment record reported a change in the Veteran's low back pain to include chronic right leg sciatic nerve type pain.  The Veteran described the pain as beginning in the posterior thigh and then involving the entire right leg.  He indicated the left leg was unaffected.  The Veteran walked with a limp and described the pain as especially bad when he tries to sleep at night.  A November 2011 private treatment record diagnosed the Veteran with lumbar radiculopathy.  

A September 2014 private medical record reported the Veteran's right lower extremity had normal strength, intact sensation, normal stability in the hip, knee and ankle, full range of motion without pain, no edema and negative straight leg raise.  His left lower extremity also had normal strength, intact sensation, and normal joint stability in the hip, knee and ankle, full range of motion without pain, no edema, and negative straight leg raise.

The most recent VA examination was performed in October 2015.  The Veteran described his pain as progressively worse with pain now radiating from his low back down both legs.  The pain radiates one at a time, never both at the same time.  The Veteran's radiculopathy was found to have severe intermittent pain on both sides as well as severe paresthesias or dysesthesias on both sides.  Bilateral constant pain and numbness were not present.  The examiner indicated the severity of the Veteran's radiculopathy was moderate.

In light of the evidence of record, the Board finds that the Veteran's bilateral radiculopathy is manifested by consistent radiating pain.  His overall disability picture warrants a 20 percent rating for each leg based on moderate paralysis of the sciatic nerve, as supported by the October 2015 VA examiner's opinion.  The Board has considered whether the evidence warrants a rating higher than 20 percent but finds that the overall disability picture does not indicate moderately severe incomplete paralysis.  Accordingly, a rating higher than 20 percent is not warranted for bilateral radiculopathy of the lower extremities.





Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to the Veteran's service-connected degenerative disc disease of the lumbar spine and bilateral radiculopathy, consideration has been given to the Veteran's assertion that the assigned ratings do not adequately compensate him for his symptoms.  However, on review, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's degenerative disc disease of the lumbar spine and bilateral radiculopathy specifically contemplate his symptoms, limited range of motion and radiating pain.  The Veteran has been provided with multiple thorough examinations during the course of his appeal, none of which identify any symptomatology not reasonably contemplated by the schedular diagnostic codes considered.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating higher than 10 percent prior to May 30, 2011 and higher than 20 percent from May 30, 2011, to June 30, 2016, for service-connected degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial disability rating higher than 20 percent for service-connected radiculopathy of the left lower extremity is denied.

Entitlement to an initial disability rating higher than 20 percent for service-connected radiculopathy of the right lower extremity is denied.

The appeal for TDIU is dismissed.


REMAND

As noted in the Introduction section above, the Veteran submitted correspondence in June 2016 expressing disagreement with the April 206 rating decision regarding the issues of whether reducing the rating assigned for degenerative disc disease of the lumbar spine from 20 to 10 percent, effective from July 1, 2016, was proper.  This matters must be remanded for appropriate development.   See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of the propriety of the reduction of the service-connected degenerative disc disease of the lumbar spine from 20 percent to 10 percent effective July 1, 2016.  The AOJ must insure that the tenets of 38 C.F.R. § 3.344 (a) and (b) (2015) have been properly addressed.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


